DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive or are moot in view of the new grounds of rejection.
Regarding the objection to the specification, Applicant’s request (originally filed 2/26/21) that this objection be held in abeyance is noted. Still, it is retained herein for ease of prosecution.
Applicant argues that the teachings of Kumar would not be applicable to a group of vehicles, as claimed, since Kumar is directed to the needs of a single vehicle. As best understood, Applicant may additionally be arguing that Kumar’s teaching of prioritizing travel time management (i.e. speed) or emissions would not transfer to the proposed system, since the claim (and thus the proposed system) requires consideration of both of those aspects.
Examiner respectfully disagrees. Ultimately, the system of the claimed invention is directed to controlling a single vehicle. While the information upon which the control is based may come from a group of vehicles, this would not lead one of ordinary skill away from considerations that are discussed in the context of a single vehicle. To be clear, that Kumar discloses the consideration of travel time management in an engine control algorithm does not in any way suggest that such a consideration could not be considered or would not be useful to consider when controlling a single vehicle based on information gathered from a fleet. Applicant is asked to elaborate on why it is believed that such teachings “would not be applicable to a group of vehicles”.
Moreover, even if the claimed invention were directed to the simultaneous control of a fleet, it is not understood why a consideration that may be important to one vehicle (i.e. learned in the context of a single vehicle) would not be recognized as being of importance (at least potentially) to any/every other vehicle in the fleet.
Regarding the notion that prioritizing one consideration over another precludes the consideration of both, Examiner respectfully disagrees. Prioritizing one consideration over another does not require or even suggest the removal of the other consideration. Applicant is asked to elaborate on why it is believed that a teaching directed .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5 – 7, 16, 18, and 21 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 1, the limitation, “wherein the emission control information for the group of vehicles is based on one or more emission control information of each vehicle of the group of vehicles and sensor data of the group of vehicles including the sensor data detected by the one or more sensors” is unclear, as there appears to be a grammatical error.
Examiner is unsure if this is meant to be understood as:
wherein the emission control information for the group of vehicles is based on one or more of 
emission control information of each vehicle of the group of vehicles and 
sensor data of the group of vehicles including the sensor data detected by the one or more sensors,
OR
wherein the emission control information for the group of vehicles is based on 
one or more pieces of
sensor data of the group of vehicles including the sensor data detected by the one or more sensors,
…or perhaps something else. For purposes of examination, this limitation will be interpreted as best understood, as corresponding to interpretation A, above.
In re claim 16, see above (In re claim 1).
In re claim 27, regarding the limitation, “one or more emission control information”; see above (In re claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 – 7, 16, 18, and 21 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sarosi et al. (US 10,336,340) in view of Atterberry et al. (US 10,006,398) [in view of Gray et al. (US 10,203,032)] in view of Kumar (US 7,974,774).
In re claim 1, Sarosi discloses a vehicle engine operation profile selection device (col 7, ln 17 – 20: e.g. “ECO mode”, “SPORT mode”) for a vehicle within a group of vehicles (any vehicle may be considered as being part of a larger group of vehicles), the vehicle engine operation profile selection device comprising: 
one or more sensors (fig 1: 120) configured to detect sensor data; and 
one or more processors (col 3, ln 8 – 26) configured to: 
provide a set of engine operation profiles available for selection (col 7, ln 17 – 20: e.g. “ECO mode”, “SPORT mode”), based on 
emission control information for the vehicle (col 1, ln 57 – col 2, ln 3)
select an engine operation profile (e.g. “ECO mode”) from among the set of engine operation profiles available for selection, and 
control an engine operation according to the selected engine operation profile (col 5, ln 59 – col 6, ln 58 (esp. col 6, ln 51 – 53)), 
wherein the emission control information for the vehicle is based on one or more of (see above; Claim Rejections – 35 USC 112)
emission control information of the vehicle (col 1, ln 57 – col 2, ln 3; also, this is an optional/alternative limitation) and 
sensor data of the vehicle including the sensor data detected by the one or more sensors (col 1, ln 57 – 59; col 5, ln 45 – col 6, ln 6),
Sarosi lacks (paraphrasing claim language for clarity):
updating/modifying of the profiles,
wherein such updates are based on information from a group of other vehicles,
the consideration of time travel management,
wherein one vehicle ends up with a different selected profile from another.
Thus, Sarosi lacks (from the actual claim language):
one or more processors configured to: 
apply an update to a set of engine operation profiles available for selection, based on
emission control information for the group of vehicles, and
travel time management information for a specific vehicle among the group of vehicles,  
modify, in response to application of the update, the set of engine operation profiles available for selection, 
select, in response to modification of the set of engine operation profiles, an engine operation profile from among the modified set of engine operation profiles available for selection,
wherein the emission control information for the group of vehicles is based on one or more 
emission control information of each vehicle of the group of vehicles, and
sensor data of the group of vehicles including the sensor data detected by the one or more sensors,
wherein the travel time management information for the specific vehicle is based on an estimated delay to a destination of the specific vehicle, and
wherein the selected engine profile of the specific vehicle is different than the selected engine profile of other vehicles in the group of vehicles.

Regarding the limitations directed to:
updating/modifying of the profiles,
wherein such updates are based on information from a group of other vehicles:
It is known to provide engine operational parameters to a vehicle based on information from a group of vehicles. For example, see Atterberry, which discloses such a strategy (abstract), notably including emissions control information (col 15, ln 44 – col 16, ln 4). 
Note: Under the guidelines of broadest reasonable interpretation, the adjusted control of Atterberry may correspond to the recited “update to a set of engine operation profiles”. However, as added evidence, Gray is provided, which discloses updating vehicle control “profiles” based on information from a group of vehicles (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Sarosi by providing the feature of updating/modifying of the profiles and also wherein such updates are based on information from a group of other vehicles, as taught by Atterberry and Gray, as these are known techniques at least for optimizing controls strategies, and thus are within the capability of one having ordinary skill. Such a modification would yield wherein the proposed system includes the above-indicated associated features.

Regarding the limitations directed to the consideration of time travel management:
Kumar discloses a vehicle/engine control system which controls vehicle/engine operation based on time travel management information (i.e. time to destination) (abstract; col 6, ln 52 – col 7, ln 13; col 13, ln 8 – 35).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by considering time travel management information in engine control choices (e.g. profile setting/selecting), as taught by Kumar, as it is a known technique at least for balancing timeliness and fuel efficiency/emissions concerns, and thus is within the capability of one having ordinary skill. Notably, one of ordinary skill would readily appreciate that such information may be gleaned from any of the vehicles in the group when utilized in the proposed system, including “the” vehicle or any other.
It is noted that although the portions of Kumar cited above refer to a train, Kumar is directed to other vehicles as well (col 25, ln 54 – 59), including OHV’s, which are more similar to the vehicle of the proposed system. Anyway, the crux of the teaching learned from Kumar is that it may be desirable to control a vehicle/engine to prioritize, for example, increased speed or reduced emissions based on current needs. One of ordinary skill would readily appreciate that such a notion may be applied to any vehicle (including that of the proposed system).
Accordingly, it would have been obvious to provide in the proposed system the above-indicated associated features.

Regarding the limitations directed to wherein one vehicle ends up with a different selected profile from another:
One of ordinary skill would readily appreciate that each vehicle in a fleet has its own operating conditions and thus must be controlled individually, even when using information learned from other vehicles in the fleet. For example, see Atterberry (col 1, ln 41 – 49). Accordingly, at least when the prevailing conditions for the specific vehicle are different from other vehicles in the fleet, it would have been obvious to one of ordinary skill to provide wherein the selected engine profile of the specific vehicle is different than the selected engine profile of other vehicles in the group of vehicles.


In re claim 5, Sarosi discloses (col 6, ln 61 – 64) 
wherein a sensor of the one or more sensors is an image sensor, 
wherein the image sensor is configured to provide image data corresponding to a vicinity of the vehicle, and
wherein the vehicle comprises the vehicle engine operation profile selection device (apparent)*.
*(It should be noted that claim 5 is directed to a vehicle engine operation profile selection device for a vehicle; it is not directed to a vehicle itself. Accordingly, limitations like this, which are directed to a vehicle, have been given patentable weight only in how they materially alter or add structure to the apparatus of the claims (which is little, if any).)
In re claim 6, Sarosi discloses 
wherein the one or more processors are further configured to detect emission information (col 6, ln 61 – 64: “emission control area”) based on the image data, and
wherein the one or more processors are configured to select the engine operation profile based on the detected emission information (col 7, ln 2 – 4). 
In re claim 7, Sarosi discloses wherein the one or more processors are configured to detect the emission information by identifying within the image data one or more signs or markers that indicate emission information (figs 5 – 13: 500; col 8, ln 4 – 50). 
In re claim 16, see above (In re claim 1).
In re claim 18, see above (In re claim 6).
In re claims 21 and 22, as set forth above (In re claim 1; discussion of Kumar). ‘Notably, one of ordinary skill would readily appreciate that such information may be gleaned from any of the vehicles in the group when utilized in the proposed system, including “the” vehicle or any other.’ Accordingly, it would have been obvious to provide in the proposed system:
(claim 21, dependent from claim 1) wherein the specific vehicle is the vehicle.
(claim 22, dependent from claim 16) wherein the specific vehicle is another vehicle among the group of vehicles other than the vehicle
In re claim 23, the proposed combination yields (based on the portions of Atterberry and/or Gray cited above (In re claim 1)) wherein the one or more processors are configured to modify, in response to application of the update, the set of engine operation profiles available for selection by at least one of 
adding an engine operation profile to the set of engine operation profiles or 
updating an engine operation profile from among the set of engine operation profiles.
To be clear, the proposed combination includes wherein a modified set of profiles directed to certain control strategies are different from an earlier set of profiles. This may be viewed as either of “adding an engine operation profile” or “updating an engine operation profile”.
In re claim 24, Regarding the limitation, “wherein the emission control information for the group of vehicles is an aggregation of the one or more emission control information of each vehicle of the group of vehicles”, it would have been obvious to provide this feature, as one of ordinary skill would readily appreciate that, when learning from a fleet of vehicles, aggregating information (e.g. finding totals, minima, maxima, averages, etc.) may be useful in learning a desirable operation for a given vehicle. For example, see Kumar (col 11, ln 3 – 25) and Gray (col 12, ln 6 – 34; fig 5) which disclose averaging data (a process of aggregation) learned from a fleet for use in such a system.
In re claim 25, regarding the limitations, “wherein the selected engine operation profile of the specific vehicle is a first profile and the selected engine operation profile of each of the other vehicles in the group of vehicles is a second profile, and the first profile is less restrictive than the second profile”, it would have been obvious to provide such a feature (i.e. to select such profiles) if the prevailing conditions call for such selections. See above (In re claim 1).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Sarosi et al. (US 10,336,340) in view of Atterberry et al. (US 10,006,398) [in view of Gray et al. (US 10,203,032)] in view of Kumar (US 7,974,774) in view of Stewart et al. (US 7,878,178).
In re claim 26, regarding the limitation, “wherein the selection of the engine operation profile is selected based on prior emission output of the group of vehicles”; it is well known to control an engine based on prior emission output (e.g. based on the readings of an NOx sensor). For example, see Stewart
Accordingly, it would have been obvious to do so in the proposed system, and more specifically, to incorporate the consideration of such a parameter into the overall strategy of learning parameter states from a fleet and applying what was learned to a given vehicle.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Sarosi et al. (US 10,336,340) in view of Atterberry et al. (US 10,006,398) [in view of Gray et al. (US 10,203,032)] in view of Kumar (US 7,974,774) in view of Brück et al. (US 8,341,942).
In re claim 27, regarding the limitation, “wherein the selection of the engine operation profile is selected based on one or more emission control information associated with a driver or passenger of the group of vehicles”; Bruck discloses controlling an engine using emission control information associated with a driver (col 3, ln 20 – 36). (It is noted that Gray includes a similar disclosure; col 9, ln 65 – col 10 ln 5.)
Accordingly, it would have been obvious to do so in the proposed system, and more specifically, to incorporate the consideration of such a parameter into the overall strategy of learning parameter states from a fleet and applying what was learned to a given vehicle. 

Conclusion
See PTO-892: Notice of References Cited.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747